Case 5:18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page1of7 Page ID #:573

EXHIBIT G
Case )p:18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page 2of7 Page ID #:574

LEWIS BRISBOIS BISGAARD & SMITH LLP

MELISSA T. DAUGHERTY, SB# 227451 |
E-Mail: Melissa.Dau: @lewisbrisbois.com

RITA R. NO, ( .
E-Mail: Rita. Kanno@lewisbrisbois.com

633 West 5” Street, Suite 4000

Los Angeles, California 90071

Telephone: 213,250.1800

Facsimile: 213.250.7900

Attorneys for Defendants CANDICE |
ELAIN t WILLIAMS, an individual doing
business as FAIRWAY ASSOCIATES;
KIMBERLY LYNN BACA, an individual
doing business as FAIRWAY
ASSOCIATES

    
   

 

et A mW & WN &

b—_ = Ssh
pe & ©

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

ae ae
&® Ww bb

TARA ANN BARTOLI, an individual; | CASE NO. 5:18-cv-02643-MWEF-KK
BRETT THOMAS BARTOLL, an
individual, TARA ANN BARTOLI as DEFENDANT CANDICE ELAINE
Guardian ad litem for M.B., and TARA | WILLIAMS’ RESPONSES TO

_
wn

16 || ANN BARTOLI as Guardian ad litern PLAINTIF¥F’S REQUEST FOR

for L.B., PRODUCTION OF DOCUMENTS,
17 SET ONE

Plaintiffs, .
18 The Hon. Michael W. FITZGERALD
vs.

19 oe Trial Date: § None Set

RANCHO CALIFORNIA RV
90 || RESORT OWNERS ASSOCIATION, a

California nonprofit mutual benefit
ak DESERT RESORT.

JAGEMENT, INC., a California
Sa il a CARI BURLEIGH, an
individual; CANDICE ELAINE
WILLIAMS, an individual doin
business as FAIRWAY ASSOCIATES;
KIMBERLY LYNN BACA, an
individual going business as
FAIRWAY ASSOCIATES; and DOES
1 through 10, inclusive,

Defendants.

 

ws NM we be
Re ROBE

 

tw
~J

 

bo
i)

LEWIS

BRISBOIS 4828-6967-3376.1

a 1
BISGAARD DEFENDANT CANDICE ELAINE WILLIAMS’ RESPONSES TO PLAINTIFF'S REQUEST FOR PRODUCTION
SSMIHUP \ OF DOCUMENTS. SET ONE

 

 

 
LEWIS
BRISBOIS

&SMIHLP

Case

NW NM WN Ne SE Se OS SOS OSES le
BPNHRRAPSBSRBE SSE BAAaA BOHM S

Oo @o2~ A Ww & Ww NH

f:18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page 3of7 Page ID #:575

PROPOUNDING PARTY: PLAINTIFF, TARA ANN BARTOLI
RESPONDING PARTY: DEFENDANT, CANDICE ELAINE WILLIAMS
SET NO.: ONE (1)

Defendant CANDICE ELAINE WILLIAMS (“Defendant” or “Responding
Party”) hereby responds to the first set of Plaintiff TARA ANN BARTOLI’s
(“Plaintiff”) Request for Production of Documents, pursuant to California Code of
Civil Procedure §2031.010, as follows:

PRELIMINARY STATEMENT

Defendant has not yet completed its investigation of the facts concerning this
case. Formal discovery is ongoing and defendant has not completed trial
preparation. Accordingly, these responses are provided without prejudice to the
right of defendant to introduce into evidence subsequently gathered information.

GENERAL OBJECTIONS AND RESERVATIONS
As to each and every Request in Plaintiffs’ Request for Production of
Documents, Set One, Defendant states the following:
A. Defendant has not yet completed its discovery and investigation of the

|| facts giving rise to this action, but has made a diligent, good faith effort to obtain all

information responsive to these Requests within Defendant’s possession, custody, or
control. Accordingly, these responses are made without prejudice to Defendant’s
right to introduce prior to or-at the time of trial or otherwise use any additional
information it may obtain as a result of Defendant’s continuing discovery and
investigation, but Defendant assumes no obligation, beyond that imposed by FRCP
26(e) and 34, to supplement and amend these responses to reflect witnesses, facts, or
other information discovered following the date of these responses.

B. Defendant has based these responses on the assumption that Plaintiffs
did not intend to seek information protected against discovery by the attorney-client
privilege or the attomey work-product doctrine, the right of privacy laws, the
protection afforded trade secrets or any other applicable privilege or protection from

4828-6967-3376.1 5

DEFENDANT CANDICE ELAINE WILLIAMS’ RESPONSES TO PLAINTIFF'S REQUEST FOR PRODUCTION
OF DOCTIMENTS. SET ONE

 

 

 
LEWIS
BRISBO'S

& SMI UP

Case

fash mk femhfekk
& WwW Ne ©

15.

21

24
25.
26

271

28

wo ern An B® WwW WB =

»:18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page 4of7 Page ID #:576

disclosure. To the extent that the requests are intended to elicit such privileged or
| protected information, Defendant objects thereto as to each request and asserts the
applicable privilege or protection to the fullest extent permitted by law.

C. To the extent that Defendant responds to these requests, Defendant
| does not concede the relevancy of those responses to this action, nor does it concede
that such responses may be used for any purpose in this action or any other action or
proceeding. Defendant expressly reserves the right to object to further discovery
into the subject matter of any request or any portion thereof.

D. Defendant objects to each request to the extent that it seeks information

|| equally available to Plaintiffs or information that is not within Defendant’s

possession, custody, or control.

E. Defendant objects to the requests to the extent that they are intended to
be and are overly broad, unduly burdensome and oppressive.

F. Defendant objects to each request to the extent it seeks information that
|| is not relevant to the subject matter of this action, and is not reasonably calculated to
lead to the discovery of admissible evidence.

Without waiving any of the foregoing General Objections, each of which
applies to each and every one of the individual responses set forth below and is
incorporated by this reference therein (whether or not specifically stated in the
response), Defendant responds to the individual requests as follows:

PONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS, SET

 

 

 

22
| REQUEST NO. 1:
23

Ali documents you reviewed or relied on when drafting your Answer to "

Plaintiffs’ Complaint.
|| RESPONSE TO REQUEST NO. 1:
Defendant refers to and incorporates by reference its General Objections set
|| forth hereinabove. In addition, this request is overbroad in time and scope, seeks
4828-6967-3376.1 3

 

DEFENDANT CANDICE ELAINE WILLIAMS’ RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION
AE NOCTIMENTS SET ONE

 

 

 
Case fp:18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page5of7 Page ID #:577

Se

LEWIS BRISBOIS BISGAARD & SMITH LLP

MELISSA T. DAUGHERTY, SB# 227451
‘E-Mail: Melissa. Daugherty@lewisbrisbois.com

RITA R, KA) ), SBF 230
E-Mail: Rita.Kanno@lewisbrisbois.com

633 West 5™ Street, Suite 4000

Los Angeles, California 90071

Telephone: 213.250.1800

Facsimile: 213.250.7900

Attorneys for Defendants CANDICE.
ELAINE WILLIAMS, an individual doing
‘business as FAIRWAY ASSOCIATES:
KIMBERLY LYNN BACA, an individual

Seo atte as FAIRWAY
ASSOCIATES

 

   

eo @ tI A Or & Ww

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

Se _ —_
we we = &

|| TARA ANN BARTOLI, an individual; | CASE NO. 5:18-cv-02643-MWF-KK
BRETT THOMAS BARTOLI, an

individual, TARA ANN BARTOLI as | DEFENDANT KIMBERLY LYNN

Guardian ad litem for M.B.,and TARA | BACA’S RESPONSES TO

ANN BARTOLI as Guardian ad litem PLAINTIFF’S REQUEST FOR

|| for L.B., PRODUCTION OF DOCUMENTS,

SET ONE
Plaintiffs,

The Hon. Michael W. FITZGERALD
Trial Date: None Set

= —_ — a
I A ky

VS.

RANCHO CALIFORNIA RV
RESORT OWNERS ASSOCIATION, a
California nonprofit mutual benefit
corporation; DESERT RESORT
MANAGEMENT INC., a California
corporation; CART BURLEIGH, an
individual; CANDICE ELAINE
WILLIAMS, an individual doin

| business as FAIRWAY ASSOCIATES;
KIMBERLY LYNN BACA, an
individual doing business as
FAIRWAY ASSOCIATES; and DOES
1 through 10, inclusive,

Defendants.

bw N NN NY Ee
aA QN FE S Oo

bh
Cn

 

be
nN

 

bw &
eo -—

HTl
LEWIS

BRISBOIS 4846-2334-8640.1 1

BISGAARD DEFENDANT KIMBERLY LYNN BACA’S RESPONSES TO PLAINTIFF'S REQUEST FOR PRODUCTION OF
SSMIHUP DOCUMENTS, SET ONE

 

 

 
LEWIS
BRISBOIS
BISGAARD
&SMIHLLP

ATO aT | hat

Case 9:18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page 6of7 Page ID #:578

eo 2 VN A Oo & & Ne

—
oe

ro
—

PROPOUNDING PARTY: PLAINTIFF TARA BARTOLI
RESPONDING PARTY: DEFENDANT KIMBERLY LYNN BACA
SET NO.: ONE (1)

Defendant KIMBERLY LYNN BACA (“Defendant” or “Responding Party”)
hereby responds to the first set of Plaintiff TARA BARTOLI’s (“Plaintiff”) Request
for Production of Documents, pursuant to California Code of Civil Procedure
§2031.010,.as follows:

PRELIMINARY STATEMENT
Defendant has not yet completed its investigation of the facts concerning this
case. Formal discovery is ongoing and defendant has not completed trial
preparation. Accordingly, these responses are provided without prejudice to the
right of defendant to introduce into evidence subsequently gathered information.
GENERAL OBJECTIONS AND RESERVATIONS
As to each and every Request in Plaintiffs’ Request for Production of

    

Documents, Set One, Defendant states the following:

A. Defendant has not yet completed its discovery and investigation of the
facts giving rise to this action, but has made a diligent, good faith effort to obtain all
information responsive to these Requests within Defendant’s possession, custody, or
control. Accordingly, these responses are made without prejudice to Defendant’s
right to introduce prior to or at the time of trial or otherwise use any additional
information it may obtain as a result of Defendant’s continuing discovery and
investigation, but Defendant assumes no obligation, beyond that imposed by FRCP
26(e) and 34, to supplement and amend these responses to reflect witnesses, facts, or
other information discovered following the date of these responses.

B. Defendant has based these responses on the assumption that Plaintiffs
did not intend to seek information protected against discovery by the attorney-client
privilege or the attorney work-product doctrine, the right of privacy laws, the
protection afforded trade secrets or any other applicable privilege or protection from

4846-2334-8640.1 . 2. _
DEFENDANT KIMBERLY LYNN BACA’S RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION OF

 

 

DOCUMENTS, SET ONE

 
LEWIS
BRISBOIS

& SMIHLUP

ATIORNER AT au?

Case

10
li

12
13.
14
4
15

16

eo 2 TW AM &

fh 18-cv-02643-MWF-KK Document 58-7 Filed 12/18/19 Page 7of7 Page ID #:579

1 || disclosure. To the extent that the requests are intended to elicit such privileged or
2 || protected information, Defendant objects thereto as to each request and asserts the
3 applicable privilege or protection to the fullest extent permitted by law.

C. To the extent that Defendant responds to these requests, Defendant

does not concede the relevancy of those responses to this action, nor does it concede

|; that such responses may be used for any purpose in this action or any other action or

proceeding. Defendant expressly reserves the right to object to further discovery
into the subject matter of any request or any portion thereof.

D. Defendant objects to each request to the extent that it seeks information
equally available to Plaintiffs or information that is not within Defendant’s
possession, custody, or control.

E. Defendant objects to the requests to the extent that they are intended to
‘be and are overly broad, unduly burdensome and oppressive.

F. Defendant objects to each request to the extent it seeks information that
is not relevant to the subject matter of this action, and is not reasonably calculated to
lead to the discovery of admissible evidence.

17) Without waiving any of the foregoing General Objections, each of which

18
19
20
21

22

23
24
25
26
27
28

applies to each and every one of the individual responses set forth below and is
incorporated by this reference therein (whether or not specifically stated in the
response), Defendant responds to the individual requests as follows:
RESPONSES TO RE UEST FOR PRODUCTION OF DOCUMENTS, SET

 

REQUEST NO. 1:

All documents you reviewed or relied ‘on when drafting your Answer to
Plaintiffs’ Complaint,
RESPONSE TO REQUEST NO. 1:
Defendant refers to and incorporates by reference its General Objections set
forth hereinabove. In addition, this request is overbroad in time aid scope, seeks
AB46-2334-8640.1 3

. DEFENDANT KIMBERLY LYNN BACA’S RESPONSES TO PLAINTIFF'S REQUEST FOR PRODUCTION OF ©
HH DOCUMENTS. SET ONE.

 

 

 
